internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-105939-03 date date oldco foreignco foreignsub state x country z date dear we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was received in a letter dated date the information submitted in your request and in subsequent correspondence is summarized below oldco is a state x corporation until date foreignco wholly owned oldco for valid business purposes foreignco wishes to convert oldco into a limited_partnership under state x law which will continue to be taxable as a corporation for federal_income_tax purposes to accomplish this intent on date foreignco contributed oldco to new country z entity foreignsub foreignsub then will form an llc which will be disregarded as an entity separate from its owner under treas reg plr-105939-03 sec_301_7701-2 llc and foreignco will contribute a interest in oldco to llc foreignsub will cause oldco to be converted into a limited_partnership newco pursuant to state x’s conversion statute with foreignsub being a limited_partner and llc being a general_partner for purposes of state x law the conversion newco will elect under reg sec_301_7701-3 to be treated as a c_corporation for federal tax purposes effective the date of the conversion sec_3 of revproc_2003_3 2003_1_irb_113 provides that the service will not rule on the qualification of a transaction as a reorganization under a f unless the service determines that there is a significant issue that is not clearly and adequately addressed by published authority oldco has made the following representations in connection with addressing the significant issue of whether the conversion of oldco into a limited_partnership that elects corporate entity classification constitutes a reorganization under sec_368 a contribution of the shares of oldco to foreignsub constitutes a valid transaction that is undertaken for a valid business_purpose b there is no plan or intention by the foreignsub to sell exchange or otherwise dispose_of any of the interests of newco received in the conversion c immediately following consummation of the conversion for federal tax purposes foreignsub will own all of the membership interests in newco and will own such membership interests in newco solely by reason of its ownership of oldco immediately prior to the conversion d newco has no plan or intention to issue additional interests following the conversion e immediately following consummation of the conversion newco will possess the same assets and liabilities as those possessed by oldco immediately prior to the conversion no assets will be distributed and there will be no dissenting shareholders f at the time of the conversion oldco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in oldco g newco has no plan or intention to reacquire any of its interests issued in the conversion plr-105939-03 h newco has no plan or intention to sell or otherwise dispose_of any of the assets of oldco acquired in the conversion except for dispositions made in the ordinary course of business i following the conversion newco will continue the historic_business of oldco or use a significant portion of oldco’s business_assets in a business j foreignsub will pay its expenses if any incurred in connection with the conversion k oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code l newco’s election under the reg sec_301_7701-3 to be treated as an association_taxable_as_a_corporation will be effective as of the date of the conversion such that newco will never exist as a partnership for federal tax purposes thus based solely on the information submitted and the representations set forth above we hold as follows the conversion of oldco into newco pursuant to state x law and newco’s election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective as of the date of conversion qualifies as a reorganization under sec_368 even though it is a step in a larger transaction that includes a series of steps see revrul_96_29 1996_1_cb_50 shareholder will not recognize any gain_or_loss on the deemed exchange of its equity_interest in oldco for an equity_interest in newco sec_354 oldco will not recognize any gain_or_loss on the exchange sec_361 and sec_357 the basis of the assets of oldco in the hands of newco will be the same as the basis of such assets in the hands of oldco immediately prior to the proposed transaction sec_362 the holding_period of the oldco assets held by newco will include the period during which such assets were held by oldco sec_1223 the basis of the equity_interest in newco received by foreignsub will be the same as the basis of the shares of oldco surrendered in exchange therefor sec_358 the holding_period of the equity_interest in newco to be received by foreignsub will include the period during which the shares of oldco surrendered therefor were held provided that the shares are held as capital assets on the date of the exchange sec_1223 we express no opinion as to the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings it is important that a copy of this letter be attached to the federal_income_tax returns of plr-105939-03 the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ___________________ marie c milnes-vasquez senior counsel branch office of associate chief_counsel corporate
